DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on September 21, 2021 regarding Application No. 17/042,154.  Applicants’ amended claims 2-6, 8, 9, and 14 and added new claims 16-20.  Claims 1-20 are pending.

The instant application is the 371 National Stage of International Application No. PCT/US2018/060633, filed on November, 13, 2018.


Response to Arguments
Applicants’ amendments and remark (Remarks, p. 8) regarding objections to claims 2-6, 8-12, and 14 are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ arguments filed on September 21, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ arguments regarding independent claim 1, claims dependent upon independent claim 1, Wenstrand, “the claimed input device in which a detachable input device can be selectively physically coupled to the housing of the input device in two different states or locations”, and “the claimed detachable input device that is ‘selectively coupled to the second surface’ which is ‘an obverse side of the housing as that of the first surface,’ and additional attachable to a third surface of the housing, i.e. ‘a number of coupling devices on a third surface of the housing to couple the detachable input device to the third surface of the housing’” (Remarks, pp. 9-11), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and that the relevant claimed features are taught by Wenstrand (i.e., coupling device, i.e., 24, couples detachable input device 26, to a second bottom surface on an obverse side of a housing, i.e., 14, as that of a first top surface and a third right side surface of the housing, i.e., 14).  Thus, Wenstrand anticipates independent claim 1 and therefore, the claim is not allowable.  In addition, claims dependent upon independent claim 1 are not allowable by virtue of their individual dependencies therefrom, and as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended dependent claim 4, Wenstrand, “the controller responds to detecting detachment of the input device as a trigger to initiate the wireless connection with the detached input device”, and “wherein the controller is to, upon detection that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device” (italics emphasis in the original) (Remarks, pp. 11-12), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and rejections and that Wenstrand teaches the claimed features (i.e., upon detection that the detachable input device 26 is undocked, connect power to energizable components and initiate a wireless connection; alternatively, upon detection that the detachable input device 26 is undocked, initiate a wireless connection corresponding to a user input control signal when a user input is received at the detachable input device 26, or upon detection that the detachable input device 26 is undocked, initiate a wireless connection when the detachable input device 26 is brought from out of wireless signal reception range of input device components 14 to within Wenstrand anticipates newly amended dependent claim 4 and therefore, the claim is not allowable.

In response to Applicants’ arguments regarding newly amended independent claim 9, Wenstrand, “the… action… to slide the auxiliary input device (26) laterally out of the bay (24)”, and “‘the detachable joystick [that] may be selectively folded into and out of the housing on the second surface’ which is ‘obverse to the first surface of the housing’ on which the keyboard is located” (Remarks, pp. 12-13), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and that Wenstrand teaches the relevant claimed features (i.e., the detachable joystick 26 may be selectively folded into (i.e., bring separable parts together/incorporate/intertwine/include together/attach) and out of (i.e., separate separable parts after being brought together/detach) of the housing, i.e., 14, on the second bottom surface when the detachable joystick 26 is respectively laterally moved into and out of carrier bay 24 of the housing, i.e., 14, on the second bottom surface).  Thus, Wenstrand anticipates newly amended independent claim 9 and therefore, the claim is not allowable.

In response to Applicants’ arguments regarding independent claim 13, Wenstrand, “the controller responds to detecting detachment of the input device as a trigger to initiate the wireless connection with the detached input device”, and “initiating a wireless connection between the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing” (Remarks, p. 13), the Office respectfully disagrees and submits that the arguments are not commensurate with the claim language and rejections and that Wenstrand teaches the claimed features (i.e., upon receipt of a signal corresponding to detection that the detachable input Wenstrand anticipates newly amended claim 4 and therefore, the claim is not allowable.

In response to Applicants’ argument regarding newly amended dependent claim 6 and corresponding independent claim (Remarks, p. 14), the Office respectfully disagrees and submits that all features of independent claim 1 are taught by the cited reference, as discussed above and in the rejections below.  As such, independent claim 1 is not allowable.  In addition, claim 6 is not allowable by virtue of its dependency from independent claim 1, and as discussed in the rejections below.

In response to Applicants’ arguments regarding newly amended dependent claim 6, Pilkington, extendable legs and part of a detachable input device, “the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device”, cited references, and “a detachable input device that is both a detachable input device and a standing device to prop up the main input device” (italics emphasis in the original) (Remarks, pp. 14-15), the Office respectfully disagrees and submits that the arguments are not commensurate with the rejections and the cited references teach and/or suggest the claimed features.  While Applicants argue that “these extendable legs… serve only that purpose[;] [t]hey are not also part of a detachable input device” Pilkington teaches extendable legs 31a and 31b are part of detachable input device 13 (col. 2, ll. 50-51: ”extendible legs 31 carried in top side 19 of keyboard part 13”), which is detached from digital tablet part 15 in a closed position when in an open position or transitioning between closed and open positions.  Thus, as discussed above and in the rejections below, Wenstrand in view of Pilkington teaches and/or suggests the claimed features.  Because all features of newly amended dependent claim 6 are taught and/or suggested by the cited references, the claim is not allowable.

In response to Applicants’ argument regarding newly amended dependent claims 8 and 14 and the corresponding independent claim (Remarks, p. 15), the Office respectfully disagrees and submits that all features of independent claims 1 and 13 are taught by the cited reference, as discussed above and in the rejections below.  As such, independent claims 1 and 13 are not allowable.  In addition, claims 8 and 14 are not allowable by virtue of their respective dependencies from independent claims 1 and 13, and as discussed in the rejections below.

In response to Applicants’ argument regarding dependent claim 12 and the corresponding independent claim (Remarks, p. 15), the Office respectfully disagrees and submits that all features of independent claim 9 are taught by the cited reference, as discussed above and in the rejections below.  As such, independent claim 9 is not allowable.  In addition, claim 12 is not allowable by virtue of its dependency from independent claim 9, and as discussed in the rejections below.

In response to Applicants’ argument regarding dependent claim 15 and the corresponding independent claim (Remarks, p. 16), the Office respectfully disagrees and submits that all features of 

In response to Applicants’ argument regarding newly added claims and “the same reasons given above with respect to the independent claims” (Remarks, p. 16), the Office respectfully disagrees and submits that all features of independent claims 1 and 9 are taught by the cited reference, as discussed above and in the rejections below.  As such, independent claims 1 and 9 are not allowable.  In addition, newly added claims 16-20 are not allowable by virtue of their individual dependencies from one of independent claims 1 and 9, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, pending claims 1-20 are not allowable.


Claim Objections
Claims 4, 5, and 20 are objected to for the reasons discussed below.

Regarding claims 4 and 5, “the controller” in line 1 of each claim should be changed to “a controller” since the term was not previously recited.

Regarding claim 20, “to be operated in association with the joystick when the joystick is detached” in lines 2-3 should be changed to “to be operated in association with the detachable joystick when the detachable joystick is detached” for consistency with claim language recited in base claim 9.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “a number of buttons on the second surface of the housing to be operated in association with the joystick”.  The specification, however, discloses that “a number of buttons (405) may be included next 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 9-11, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wenstrand et al. in US 2006/0212635 A1 (hereinafter Wenstrand).

Regarding claim 1, Wenstrand teaches:
An input device (An input device, i.e., components of 14 and 26; FIG. 1, [0024], and [0025], see also title and abstract), comprising: 
a housing (a housing, i.e., 14; FIG. 1 and [0024]) comprising: 
a first surface comprising a plurality of alphanumeric buttons (a first top surface comprising a plurality of, i.e., alphanumeric buttons of keyboard 20; FIG. 1 and [0025]); 
a second surface on an obverse side of the housing as that of the first surface comprising a detachable input device selectively coupled to the second surface (a second bottom surface on an obverse side of the housing, i.e., 14, as that of the first top surface comprising a detachable input device 26 selectively coupled to the second bottom surface; FIG. 1, [0007], [0024], and [0025], see also FIGs. 2 and 3 and [0026]-[0028]); and 
a number of coupling devices on a third surface of the housing to couple the detachable input device to the third surface of the housing (a number, e.g., one, of coupling devices, i.e., 24, on a third right side surface of the housing, i.e., 14, to couple the detachable input device 26 to the third right side surface of the housing, i.e., 14; FIGs. 1-3 and [0025]-[0028]).  
	
	Regarding claim 3, Wenstrand teaches:
The input device of claim 1, further comprising contact points among the number of coupling devices to electrically charge a battery of the detachable input device when the detachable input device is coupled to the third surface of the housing (contact points corresponding to a power supply connection among the number, e.g., one, of coupling devices, i.e., 24, to electrically charge a battery 90 of the detachable input device 26 when the detachable input device 26 is coupled to the third right side surface of the housing, i.e., 14; Figs. 1, 2, 4, 6-9, [0031], [0033], and [0041]-[0044]).  

	Regarding claim 4, Wenstrand teaches:
The input device of claim 1, wherein the controller is to, upon detection that the detachable input device is detached from the second surface of the housing, initiate a wireless connection between the input device and detachable input device (a controller, i.e., 92, is to, .  

	Regarding claim 5, Wenstrand teaches:
The input device of claim 1, wherein the controller is to, upon detection that the detachable input device is detached from the second surface of the housing, send a signal to a computing device to cause the computing device to be communicatively coupled to the detachable input device (a controller, i.e., 92, upon detection that the detachable input device 26 is detached from the second bottom surface of the housing, i.e., 14, send a signal to a computing device 10 to cause the computing device 10 to be communicatively coupled to the detachable input device 26 – i.e., upon detection that the detachable input device 26 is undocked, connect power to energizable components and send a signal to a computing device 10 to cause the computing device 10 to be communicatively coupled to the detachable input device 26 wirelessly; alternatively, upon detection that the detachable input device 26 is undocked, send a signal corresponding to a user input control signal when a user input is .  

	Regarding claim 7, Wenstrand teaches:
The input device of claim 1, wherein the alphanumeric buttons and detachable input device provide input to a computing device concurrently (i.e., the alphanumeric buttons of keyboard 20 and detachable input device 26 provide input to a computing device 10 concurrently; FIG. 1, [0007], [0024], [0025], [0030], [[0040], and [0042]).  

	Regarding claim 9, Wenstrand teaches:
A computing system (A computing system 10; FIG. 1 and [0024]), comprising: 
a processor (a processor 70; FIG. 4 and [0029]); 
a wireless network adapter (a wireless network adapter, i.e., 76; FIG. 4, [0029], [0030], and [0040]); and 
an input device (an input device, i.e., components of 14 and 26; FIG. 1, [0024], and [0025], see also title and abstract), comprising: 
a housing having a keyboard formed on a first surface of the housing (a housing, i.e., 14, having a keyboard 20 formed on a first top surface of the housing, i.e., 14; FIG. 1, [0024], and [0025]); and 
a detachable joystick formed within a second surface of the housing obverse to the first surface of the housing (a detachable joystick 26 formed within a second bottom surface of the housing, i.e., 14, obverse to the first top surface of the housing, i.e., 14; FIG. 1, [0007], [0024], and [0025]); 
wherein the detachable joystick may be selectively folded into and out of the housing on the second surface (the detachable joystick 26 may be selectively folded into (i.e., bring separable parts together/incorporate/intertwine/include together/attach) and out of (i.e., separate separable parts after being brought together/detach) the housing, i.e., 14, on the second bottom surface when the detachable joystick 26 is respectively laterally moved into and out of carrier bay 24 of the housing, i.e., 14, on the second bottom surface; FIGs. 1-3, [0007], and [0025]-[0028]).  

	Regarding claim 10, Wenstrand teaches:
The computing system of claim 9, wherein the processor receives input from the keyboard and the detachable joystick concurrently (the processor 70 receives input from the keyboard 20 and the detachable joystick 26 concurrently; FIGs. 1, 4, and 5, [0007], [0025], [0029], [0030], [0040], and [0042]).  


Regarding claim 11, Wenstrand teaches:
The computing system of claim 9, wherein the processor, via the wireless network adapter, establishes a wireless connection with the detachable joystick upon detection that the joystick is detached from the input device (the processor 70, via the wireless network adapter, i.e., 76, establishes a wireless connection with the detachable joystick 26 upon detection that the joystick is detached from the input device – i.e., upon detection that the detachable joystick 26 is undocked, connect power to energizable components and establish a wireless connection; alternatively, upon detection that the detachable joystick 26 is undocked, establish a wireless connection corresponding to a user input control signal when a user input is received at the detachable joystick 26, or upon detection that the detachable joystick 26 is undocked, establish a wireless connection when the detachable joystick 26 is brought from out of wireless signal reception range of input device components 14 to within range; FIGs. 1, 4, 5, and 7, [0007], [0025], [0029], [0030], [0033], [0035], [0040], and [0042], see also FIG. 6 and [0024]).  

	Regarding claim 13, Wenstrand teaches:
A method of receiving input from an input device (A method of receiving input from an input device, i.e., components of 14 and 26; FIGs. 1, 5, and 7, [0007], [0024], [0025], [0030], [0033], [0040], and [0042], see also title and abstract), comprising: 
determining a detached state of a detachable input device from a first side of a keyboard housing (determining a detached state of a detachable input device 26 from a first bottom side of a keyboard 20 housing, i.e., 14; FIGs. 1, 5, and 7, [0024], [0025], [0033], and [0042]); 
initiating a wireless connection between the detachable input device upon receipt of a signal that the detachable input device has been detached from the keyboard housing (initiating a wireless connection between the detachable input device 26 upon receipt of a signal that the detachable input device 26 has been detached from the keyboard 20 housing, i.e., 14 – i.e., upon receipt of a signal corresponding to detection that the detachable input device 26 is undocked, connect power to energizable components and initiate a wireless connection; alternatively, upon receipt of a signal corresponding to detection that the detachable input device 26 is undocked, initiate a wireless connection corresponding to a user input control signal when a user input is received at the detachable input device 26, or upon receipt of a signal corresponding to detection that the detachable input device 26 is undocked, initiate a wireless connection when the detachable input device 26 is brought from out of wireless signal reception range of the keyboard 20 housing, i.e., 14, to within range; FIGs. 1, 5, and 7, [0007], [0024], [0025], [0030], [0033], [0035], [0040], and [0042], see also FIGs. 4 and 6); and 
receiving input from the detachable input device concurrently with a keyboard formed on a second side of the keyboard housing, the second side being obverse to the first side of the keyboard housing (receiving input from the detachable input device 26 concurrently with a keyboard 20 formed on a second top side of the keyboard 20 housing, i.e., 14; FIG. 1, [0007], [0024], [0025], [0030], [0040], and [0042]).  



	Regarding claim 17, Wenstrand teaches:
The input device of claim 1, wherein the number of coupling devices comprises a number of magnets, a number of rails, a number of latches or a number of screws (the number, e.g., one, of coupling devices, i.e., 24, comprises a number, i.e., two, of rails 38 and 40, a number, i.e., one, latches 46; FIGs. 1-3 and [0024]-[0026]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Pilkington et al. in US 7,477,508 B1 (hereinafter Pilkington), in further view of Ackley et al. in US 2014/0002365 A1 (hereinafter Ackley).

Regarding claim 2, Wenstrand teaches:
The input device of claim 1, comprising a processor (a processor 70; FIG. 4 and [0029]).  
	However, it is noted that Wenstrand does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright and a processor to deactivate input from one of the alphanumeric buttons or detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface.
	Pilkington teaches:
comprising switches that determine which of a first and second surfaces is upright and deactivate input from one of alphanumeric buttons or a detachable input device when it is determined that either the alphanumeric buttons or detachable input device is positioned opposite the upright surface (switches 39 and 41 that determines which of a first 19 and second 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Wenstrand to include: the features taught by Pilkington, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the input device taught by Pilkington (col. 1, ll. 26-27) is comparable to the input device taught by Wenstrand because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Wenstrand to include: the features taught by Pilkington, with the predictable result of providing an input device that includes the features taught by Pilkington.
	However, it is noted that Wenstrand as modified by Pilkington does not teach:
comprising an accelerometer that determines which of the first and second surfaces is upright.
	Ackley teaches:
comprising an accelerometer that determines which of a first and second surfaces is upright (an accelerometer 490 that determines which of a first, i.e., 200, and second, i.e., 230, surfaces is upright; see FIGs. 1, 13, and 14, [0052], and [0074]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Wenstrand as modified by Pilkington to include: the features taught by Ackley, such that Wenstrand as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the Ackley (FIGs. 13 and 14, [0016], and [0072]) is comparable to the input device taught by Wenstrand as modified by Pilkington because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the input device taught by Wenstrand as modified by Pilkington to include: the features taught by Ackley, with the predictable result of providing an input device that includes the features taught by Ackley.
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Pilkington.

Regarding claim 6, Wenstrand teaches:
The input device of claim 1.  
	However, it is noted that Wenstrand does not teach:
wherein the detachable input device, when coupled to the second surface of the input device, serves as a standing device to prop up the input device.
	Pilkington teaches:
wherein a detachable input device, when coupled to a second surface of an  input device, serves as a standing device to prop up the input device (a detachable input device 13 (i.e., detached from digital tablet part 15 in a closed position when in an open position or transitioning between closed and open positions), when coupled to a second bottom surface of an input device 15 (i.e., in a closed position), serves as a standing device to prop up the input device 15 when extendable legs 31a and 31b are in an extended position; FIG. 3 and col. 2, ll. 35-38 and 50-56).
Wenstrand to include: the features taught by Pilkington, such that Wenstrand as modified teaches: the claimed features, in order to provide a standing device to prop up an input device.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Kim et al. in EP 1 691 265 A1 (hereinafter Kim; September 27, 2020 IDS document – a copy of Kim was provided by Applicants).

Regarding claim 8, Wenstrand teaches:
The input device of claim 1.  
	However, it is noted that Wenstrand does not teach:
wherein the detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device.
	Kim teaches:
wherein a detachable input device comprises a biometric sensor to determine an identity of a user interfacing with the detachable input device (a detachable input device 100 comprises a biometric sensor 718 to determine an identity of a user interfacing with the detachable input device 100; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Wenstrand to include: the features taught by Kim, such that Wenstrand as modified teaches: the claimed features, in order to identify a user of a detachable input device.

Regarding claim 14, Wenstrand teaches:
The method of claim 13.  
	However, it is noted that Wenstrand does not teach:
comprising initiating a wired communication upon detection of attachment of the detachable input device to the keyboard housing.
	Kim teaches:
comprising initiating a wired communication upon detection of attachment of a detachable input device to a keyboard housing (initiating a wired communication upon detection of attachment of a detachable input device 100 to a keyboard housing 51; FIG. 1, [0017], [0022], [0048], and [0063]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Wenstrand to include: the features taught by Kim, such that Wenstrand as modified teaches: the claimed features, in order to “perform[] a signal arbitration function….”  (Kim: [0063]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Kim, in further view of Dean et al. in US 2011/0298711 A1 (hereinafter Dean).
Regarding claim 12, Wenstrand teaches:
The computing system of claim 9.  
	However, it is noted that Wenstrand does not teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Kim teaches:
wherein a detachable input device comprises a biometric reader to read biometric data from a user (a detachable input device 100 comprises a biometric reader 718 to read biometric data from a user; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Wenstrand to include: the features taught by Kim, in order to identify a user of a detachable input device.
However, it is noted that Wenstrand as modified by Kim does not explicitly teach:
wherein the detachable joystick comprises a biometric reader to read biometric data from a user.
	Dean teaches:
wherein a joystick comprises a biometric reader to read biometric data from a user (a joystick 100 comprises a biometric reader 20 to read biometric data from a user; Fig. 10, [0003], and [0060], see also Figs. 5 and 8A-C).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Wenstrand as modified by Kim to Dean, such that Wenstrand as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the joystick taught by Dean is comparable to the detachable input device of the computing system taught by Wenstrand as modified by Kim because they are both input devices.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the computing system taught by Wenstrand as modified by Kim to include: the features taught by Dean, with the predictable result of providing an input device that includes the features taught by Dean.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Hull et al. in US 2005/0259070 A1 (hereinafter Hull), in further view of Kim.

Regarding claim 15, Wenstrand teaches:
The method of claim 13.  
However, it is noted that Wenstrand does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Hull teaches:
comprising indicating that a keyboard is being operated by distinct users (see [0014]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Wenstrand to include: the features taught by Hull, in order to identify distinct users using a keyboard for security applications.  (Hull: see [0014]).

Wenstrand as modified by Hull does not teach:
comprising indicating that the keyboard and detachable input device are being operated by distinct users.
	Kim teaches:
comprising indicating that a detachable input device is being operated by distinct users (indicating that a detachable input device 100 is being operated by distinct users; see FIGs. 1 and 32, [0024], [0070], and [0076]; note: finger print recognition device identified as element 718 in [0070] appears to be misidentified as element 716 in FIG. 32).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Wenstrand as modified by Hull to include: the features taught by Kim, such that Wenstrand as modified teaches: the claimed features, in order to identify a user of a detachable input device.


Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Derocher et al. in US 6,304,249 B1 (hereinafter Derocher).

Regarding claim 16, Wenstrand teaches:
The input device of claim 1, wherein the third surface comprising a coupling device is between the first and second surfaces (the third right side surface comprising a coupling device, i.e., 24, is between the first top surface and second bottom surface; FIGs. 1 and 2 and [0024]).  


	However, it is noted that Wenstrand does not teach:
wherein the third surface comprising the coupling devices is between the first and second surfaces, and the coupling devices are spaced apart from a location where the detachable input device is selectively coupled to the second surface.  
	Derocher teaches:
wherein a third surface comprising coupling devices is between first and second surfaces, and the coupling devices are spaced apart from a location where a detachable input device is selectively coupled to the second surface (a third right side surface of portable computer 12’ comprising coupling devices is between a first top surface of portable computer 12’ and a second bottom/underside surface of portable computer 12’, and the coupling devices are spaced apart from a location where a detachable input device 10/10’ is selectively coupled to the second  bottom/underside surface of portable computer 12’; Figs. 21 and 22 and col. 8, ll. 19-48).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Wenstrand to include: the features taught by Derocher, such that Wenstrand as modified teaches: the claimed features, in order to provide multiple portable computer storage areas.  (Derocher: see col. 8, ll. 46-48).

	Regarding claim 18, Wenstrand teaches:
The input device of claim 1, further comprising a fourth surface opposite to the third surface (a fourth left side surface opposite to the third right side surface; see FIG. 1 and [0024]).


	However, it is noted that Wenstrand does not teach:
the fourth surface also comprising a number of coupling devices to couple the detachable input device to the fourth surface of the housing.
	Derocher teaches:
further comprising a fourth surface opposite to a third surface, the fourth surface also comprising a number of coupling devices to couple a detachable input device to the fourth surface of a housing (a fourth left side surface of portable computer 12’ opposite to a third right side surface of portable computer 12’, the fourth left side surface of portable computer 12’ also comprising a number of coupling devices to couple a detachable input device 10/10’ to the fourth left side surface of a housing of portable computer 12’; Figs. 21 and col. 8, ll. 19-38).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the input device taught by Wenstrand to include: the features taught by Derocher, such that Wenstrand as modified teaches: the claimed features, in order to provide multiple portable computer storage areas.  (Derocher: see col. 8, ll. 46-48).

Regarding claim 19, Wenstrand as modified by Derocher teaches:
The input device of claim 18, further comprising a second detachable input device selectively coupled to the second surface, wherein the second detachable input device is structured to be selectively coupled to the coupling devices on either of the third or fourth surfaces (Wenstrand: the detachable input device 26 selectively coupled to the second bottom surface, third right side surface of the housing, i.e., 14, and fourth left side surface of the housing, i.e., 14; FIG. 1, [0007], [0024], and [0025], see also FIGs. 2 and 3 and [0026]-[0028]; Derocher: a detachable input device 10/10’ selectively coupled to a second bottom/underside .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wenstrand in view of Lyden in  US 2018/0207523 A1 (hereinafter Lyden).

Regarding claim 20, Wenstrand teaches:
The computing system of claim 9, when the joystick is detached from a folded position and unfolded to extend out of the second surface of the housing (when the joystick 26 is detached from a folded position corresponding to being folded into (i.e., bring separable parts together/incorporate/intertwine/include together/attach) the housing, i.e., 14, and unfolded, i.e., corresponding to being folded out (i.e., separate separable parts after being brought together/detach) of the housing, i.e., 14, to laterally extend out of the second bottom surface of the housing, i.e., 14, when the joystick 26 is laterally moved out of carrier bay 24 of the housing, i.e., 14, after being laterally moved into carrier bay 24 of the housing, i.e., 14, and abuts the housing, i.e., 14; FIGs. 1-3, [0007], and [0024]-[0028]).


Wenstrand does not teach:
further comprising a number of buttons on the second surface of the housing to be operated in association with the joystick when the joystick is detached from a folded position and unfolded to extend out of the second surface of the housing.
	Lyden teaches:
further comprising a number of buttons on a second surface of a housing to be operated in association with a joystick (a number of buttons, e.g., 51-56, 64, 65, 69, and 70 on a second bottom surface 24 of a housing 2 to be operated in association with a joystick, e.g., 11 or 12; see FIGs. 1 and 27, [0001], [0071], and [0092], see also FIGs. 7 and 28, [0077], [0088], and [0093]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the computing system taught by Wenstrand to include: the features taught by Lyden, such that Wenstrand as modified teaches: the claimed features (i.e., the second surface of the housing, joystick, and when the joystick is detached and unfolded taught by Wenstrand combined with the number of buttons, second surface of a housing, operated in association with a joystick taught by Lyden), in order to provide buttons for use in association with a joystick.  (Lyden: see [0092]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the 

/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626